ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_01_FR.txt. 22

DÉCLARATION DE M. TARASSOV
[Traduction]

J'ai voté pour la présente ordonnance, mais non sans hésitation.

Il me semble que la poursuite des travaux de construction du pont sur le
chenal Est du Grand-Belt fait peser dés maintenant une menace grave sur
le maintien de l’absence d’entrave au passage de la navigation internatio-
nale par ce détroit international. Le projet actuel de pont a été conçu de
telle manière qu’il créerait, non seulement une fois mené à son terme, mais
dès le stade des travaux de construction, un obstacle matériel grave aux
possibilités et à l'étendue de la navigation, pour la Finlande ainsi que pour
la communauté internationale tout entiére, en particulier les Etats de la
Baltique.

Telle est ma préoccupation, et mes craintes sont d’autant plus grandes
que le pont sur le chenal Est n’est qu’un élément d’une liaison routiére et
ferroviaire plus importante au-dessus du Grand-Belt et qu’à ce titre la
mise en ceuvre d’autres parties du projet d’ensemble ne manquerait pas de
rendre plus difficile toute modification du projet actuel de pont sur le
chenal Est si la Cour statuait en faveur de la Finlande au fond.

Parallèlement, je m’associe entièrement à la reconnaissance du droit
incontestable de la Finlande au passage par le Grand-Belt, qu’exprime la
présente ordonnance de la Cour, et j'accepte aussi la possibilité, si les
circonstances l’exigent, que la Cour indique des mesures conservatoires
pour protéger ce droit et son application contestée à certains navires de
forage et plates-formes pétrolières.

Je vois la principale signification de la présente ordonnance dans la
ferme intention de la Cour d’éviter une situation où, pendente lite, les deux
Parties à l’affaire, la Cour elle-même et également tous les Etats ayant un
intérêt à la navigation maritime libre et sans entrave dans le Grand-Belt
(qui en vertu du droit international coutumier et conventionnel a le statut
de détroit international) risqueraient d’être placés devant un fait accom-
pli, ce qui pourrait être le cas si le Danemark accélérait la réalisation de ses
projets actuels, non modifiés, de construction du pont. Cette intention de
la Cour, telle que je la comprends, est exprimée très clairement dans les
passages ci-après de la présente ordonnance:

1) La Cour a établi au paragraphe 24 de l'ordonnance que, comme
l’avait déclaré le Danemark, selon le déroulement prévu des travaux de
construction du pont sur le chenal Est, «il n’y aura pas d’obstacle matériel
au passage par le Grand-Belt avant la fin de l’année 1994 », ce qui signifie
que le statu quo concernant le passage par le Grand-Belt ne sera pas modi-
fié avant la décision de la Cour sur le fond de l’affaire.

2) Au paragraphe 26 de l’ordonnance, la Cour a reconnu que:

14
PASSAGE PAR LE GRAND-BELT (DECL. TARASSOV) 23

«s’il était prévu d’exécuter, avant la décision de la Cour sur le fond
dans la présente instance, des travaux de construction du pont sur le
chenal Est susceptibles de faire obstruction à l’exercice du droit de
passage revendiqué, l'indication de mesures conservatoires pourrait
se justifier ».

Cette clause de la présente ordonnance me semble non seulement
donner à la Finlande, conformément à l’article 75, paragraphe 3, du
Règlement de la Cour, la possibilité de présenter une nouvelle demande
en indication de mesures conservatoires « fondée sur des faits nouveaux»,
mais également signaler que la Cour, conformément à l’article 75, para-
graphe 1, peut examiner d’office si les travaux ultérieurs de construction
du pont, basés sur les plans actuels, appellent des mesures particulières de
protection des droits contestés de la Finlande.

3) Si, aux paragraphes 33 et 34 de l’ordonnance, la Cour met les deux
Parties également en garde quant à la nécessité de tenir compte de l’arrêt
définitif de la Cour (quel qu’il soit) dans leurs actions futures éventuelles
liées au présent litige, les paragraphes 31 et 32 de l'ordonnance soulignent
très fermement qu'aucune mesure ne doit être prise pendente lite qui modi-
fie le statu quo concernant le passage par le Grand-Belt.

S'il devait être établi que les travaux de construction comportent une
atteinte au droit en cause, la Cour n’exclut pas la possibilité d’une déci-
sion judiciaire ordonnant « de cesser les travaux » ou même « de modifier
ou démanteler les ouvrages ».

4) Le dernier élément qui vise à protéger les droits respectifs des Parties
jusqu’à la décision au fond est l’intention de la Cour, énoncée au para-
graphe 36 de l’ordonnance, de veiller, avec la coopération des Parties, à
parvenir à cette décision dans les meilleurs délais.

Toutes ces dispositions de l’ordonnance m’ont permis d’arriver, avec
tous les autres juges, à la conclusion finale que, à l’heure actuelle, les
circonstances ne sont pas de nature à exiger que la Cour indique des
mesures conservatoires particulières dans l’immédiat.

Jai aussi éprouvé certaines réticences à l'égard de la façon dont
l'ordonnance traite de la possibilité de négociation entre les Parties en
attendant une décision de la Cour sur le fond. Il me semble que la position
de la Cour au sujet d’une telle négociation qui, dans les termes de l’ordon-
nance, «serait la bienvenue», aurait pu, conformément à la pratique anté-
rieure de la Cour permanente de Justice internationale et a celle de la
présente Cour elle-méme, étre plus directe et un peu plus ferme. La Cour
pourrait contribuer à l’issue favorable des négociations si elle indiquait
que de telles négociations ont pour objet de rechercher les meilleures
possibilités techniques qui pourraient pleinement garantir que:

«le montage de la section du pont traversant le chenal Est permettra,
conformément au droit international, de maintenir le libre passage
de la navigation internationale entre le Cattégat et la mer Baltique
comme dans le passé» (circulaire du Danemark, du 30 juin 1987,
reproduite comme annexe 2 4 la requéte de la Finlande et dans les

15
PASSAGE PAR LE GRAND-BELT (DÉCL. TARASSOV) 24

observations écrites du Danemark sur la requête finlandaise en indi-
cation de mesures conservatoires, annexe 8).

Je suis sûr que la Cour avait le pouvoir — encore que ce n’eût pas été au
titre de mesures conservatoires particulières — de recommander aux
Parties, compte tenu de l'importance du Grand-Belt pour la navigation
internationale, d’inviter à ces négociations les experts de pays tiers, parti-
culiérement des pays ayant un intérêt au libre passage par ce détroit inter-
national, ou de conduire ces négociations sous l’égide de l'Organisation
maritime internationale.

(Signé) Nikolai K. TARASSOV.

16
